NO. 07-10-00209-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 27, 2010


                      CINDY JANE HARRINGTON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 21,208-C; HONORABLE ANA ESTEVEZ, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Cindy Jane Harrington, filed notice of appeal from her conviction for

possession of a controlled substance with intent to deliver and accompanying sentence

of two years incarceration in the Institutional Division of the Texas Department of

Criminal Justice, suspended, with placement on community supervision for a period of

five years and $1,500 fine. The certification of defendant=s right of appeal, executed by

the trial court and signed by appellant and her trial counsel, states that the case Ais a

plea-bargain case, and the defendant has NO right of appeal@ and "the defendant has

waived the right of appeal." By letter dated June 24, 2010, we notified appellant of this
certification and informed her that the appeal is subject to dismissal based on the

certification unless, by July 15, 2010, we received an amended certification illustrating

that appellant has the right to appeal or appellant otherwise demonstrates other

grounds for continuing the appeal.


       To date, this Court has received neither an amended certification establishing

appellant’s right to appeal nor the identification of any other ground for continuing the

appeal. Our review of the clerk’s record confirms that this was a plea-bargain case and

that appellant affirmatively waived her right to appeal. Accordingly, we must, and do,

dismiss the appeal. TEX. R. APP. P. 25.2(d); See also Chavez v. State, 183 S.W.3d
675, 680 (Tex.Crim.App. 2006) (we must dismiss prohibited appeal without further

action).




                                               Mackey K. Hancock
                                                   Justice
Do not publish.




                                           2